tax exempt and washington d c internal_revenue_service department of the treasury government entities ql division u i l xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxxaxxxx ira x xxxxxxxxxxxxxxxxxxxxxx company c xxxxxxxxxxxxxxxxxxxxx amount a xxxxxxxxxxxxxxxxxxxxx company d xxxxxxxxxxxxxxxxxxxxx company e xxxxxxxxxxxxxxxxxxxx dear xxxxxxxxx this letter is in response to your letter dated xxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxxxxx and xxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code occurred because appropriate paperwork was not fully completed by individual b to ensure that a rollover would be made within the 60-day rollover period taxpayer a further represents that amount a has not been used for any other purpose taxpayer a maintained ira x with company c taxpayer a represents that he called individual b an employee of company d and advised individual b of taxpayer a’s intent to liquidate ira x and use the funds to purchase a new issue of stock with company e taxpayer a informed individual b that he wanted this transaction to be completed in the form of an ira rollover to be established with company d taxpayer a was not fully aware of the steps required to complete a rollover and he relied upon individual b to perform a valid rollover in a timely manner on xxxxxxxxxx upon the advice of individual b taxpayer a signed a withdrawal surrender request form with company c on xxxxxxxxxxx taxpayer a received a distribution from ira x in the amount of amount a which taxpayer a deposited into his personal checking account and on the same day used amount a to purchase securities with company e on xxxxxxxxxxxx taxpayer a went to individual b’s office with the stock certificate he purchased from company e to arrange for the deposit of the certificate into an ira with company d on xxxxxxxxxx taxpayer a completed a private_placement questionnaire which he returned to individual b along with the stock certificate from company e on xxxxxxxxxxxxxx after the expiration of the 60-day rollover period company d notified taxpayer a that company d would not accept the stock certificate from company e into an ira taxpayer a relied upon individual b to timely complete a rollover of amount a into a rollover ira with company d documentation from company d admitts that the failure to complete a rollover within the 60-day period occurred because individual b did not complete the necessary paperwork in a timely manner based on the foregoing facts and representations you request that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover occurred because the appropriate paper work was not fully completed by individual b to ensure that a rollover would be made within the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount a requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code into a rollover ira provided all other this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
